UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PEARSON EDUCATION, INC. et al.,                                        :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19 Civ. 487 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
GEOFFREY LABOS et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On December 11, 2020, Plaintiffs moved for default judgment against Defendants Geoffrey

Labos, Dien T. Truong, Amelia Aguila, Krystyna Szymanska, Emuejevoke Oduma, and Miyoshi

Massington. Dkts. 57-62. Plaintiffs notified the Court on February 2, 2021 that Defendant Aguila

filed for bankruptcy and that Plaintiffs’ claims were stayed by the automatic stay provision of the

Bankruptcy Code, 11 U.S.C. § 362. Dkt. 71. The Court held a hearing on Plaintiffs’ Motion for

Default Judgment on February 4, 2021. Dkt. 80. At that hearing, the Court entered default

judgment as to Defendants Labos, Truong, Oduma, and Massington on liability but reserved its

decision on Plaintiffs’ request for damages and injunctive relief. Id. at 33-34, 44-45.

        On May 27, 2021, Plaintiffs notified the Court that Defendant Aguila’s debts have been

discharged in her bankruptcy case, and that the Court may dismiss Defendant Aguila from the

lawsuit. Accordingly, the Clerk of Court is respectfully directed to terminate Defendant Amelia

Aguila from this case. Plaintiffs are directed to refile their Proposed Default Judgment and

Permanent Injunction Order and the damages calculations chart attached as Exhibit 5 to the
Declaration of Matthew Fleischman to account for this dismissal. See Dkt. 62; Dkt. 59-5.

       SO ORDERED.

Dated: July 15, 2021                               __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
